Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance 
Claims 1-19 are allowed.  All rejections are withdrawn.  The amendments dated 12-18-2020 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 1, 8 and 14.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
	The prior art fails to disclose or suggest either individually or together with any other prior art of record “[a] location detection method comprising:
receiving, by a processor of a first vehicle, 
a control signal enabling control of said first vehicle such that said first vehicle initiates motion and navigates in a specified direction towards a specified geographical area of a collapsed structure;
upon arriving at said specified geographical area, 
determining by said processor via a plurality of sensors of said first vehicle, 
a size, 
shape, and 
a magnitude of said collapsed structure;
maintaining, by said processor, said first vehicle at a location above 
a center location of said collapsed structure;
transmitting, by said processor to 
a search and rescue system, 
geographical coordinates of said location above said center location of said collapsed structure;
first scanning, by said processor via 
a ground penetrating radar device of said first vehicle, said center location of said collapsed structure;
determining, by said processor in response to results of said first scanning, 
open spaces within said collapsed structure;
differentiating, by said processor in response to said first results, 
between living entities and 
inanimate objects located within said collapsed structure;
second scanning, by said processor via 
a thermal imaging device of said first vehicle, 
said open spaces within said collapsed structure;
determining, by said processor in response to results of said second scanning, 
a body temperature of said living entities located within said open spaces of said collapsed structure;
determining, by said processor in response to results of said second scanning, 
a health condition of said living entities located within 
said open spaces of said collapsed structure;
presenting, by said processor via 
a two dimensional image of a graphical user interface, 
heat map images identifying a visual topology of said collapsed structure, and 
wherein said heat map images present open spaces within said collapsed structure, 
said living entities located within said open spaces of said collapsed structure; and 
a pathway within said collapsed structure;
determining, by said processor based on said heat map images and said magnitude of said
collapsed structure, 
a stability of said collapsed structure;
detecting, by said processor based on sensor retrieved data, potential shifting areas within
said collapsed structure that may continue to further collapse; and
presenting, by said processor via said graphical user interface, 
a vehicle deployment map presenting said first vehicle and 
a group vehicles, 
a ground penetrating radar map illustrating differences between said living entities and said inanimate objects, 
a thermal imaging map to determine trapped entities, 
a number of survivors per each determined rescue route, and optimal rescue routes, 
determined with respect to said stability of said collapsed structure and said potential shifting areas, for extracting said 
living entities based on said health condition of said living entities located within said open spaces of said collapsed structure”.

	Ohta is silent as to a center location as claimed. 
	Ohta is silent as to “[a] location detection method comprising:
receiving, by a processor of a first vehicle, 
a control signal enabling control of said first vehicle such that said first vehicle initiates motion and navigates in a specified direction towards a specified geographical area of a collapsed structure;
upon arriving at said specified geographical area, 
determining by said processor via a plurality of sensors of said first vehicle, 
a size, 
shape, and 
a magnitude of said collapsed structure;
maintaining, by said processor, said first vehicle at a location above 
a center location of said collapsed structure;
transmitting, by said processor to 
a search and rescue system, 
geographical coordinates of said location above said center location of said collapsed structure;
first scanning, by said processor via 
a ground penetrating radar device of said first vehicle, said center location of said collapsed structure;
determining, by said processor in response to results of said first scanning, 
open spaces within said collapsed structure;
differentiating, by said processor in response to said first results, 
between living entities and 
inanimate objects located within said collapsed structure;
second scanning, by said processor via 
a thermal imaging device of said first vehicle, 
said open spaces within said collapsed structure;
determining, by said processor in response to results of said second scanning, 
a body temperature of said living entities located within said open spaces of said collapsed structure;
determining, by said processor in response to results of said second scanning, 
a health condition of said living entities located within 
said open spaces of said collapsed structure;
presenting, by said processor via 
a two dimensional image of a graphical user interface, 
heat map images identifying a visual topology of said collapsed structure, and 
wherein said heat map images present open spaces within said collapsed structure, 
said living entities located within said open spaces of said collapsed structure; and 
a pathway within said collapsed structure;
determining, by said processor based on said heat map images and said magnitude of said
collapsed structure, 
a stability of said collapsed structure;
detecting, by said processor based on sensor retrieved data, potential shifting areas within
said collapsed structure that may continue to further collapse; and
presenting, by said processor via said graphical user interface, 
a vehicle deployment map presenting said first vehicle and 
a group vehicles, 
a ground penetrating radar map illustrating differences between said living entities and said inanimate objects, 
a thermal imaging map to determine trapped entities, 
a number of survivors per each determined rescue route, and optimal rescue routes, 
determined with respect to said stability of said collapsed structure and said potential shifting areas, for extracting said 
living entities based on said health condition of said living entities located within said open spaces of said collapsed structure”.

	Scheibe teaches a center location of a structure and a searching based on a center location.  Scheibe is silent as to a body temperature of a living entity.
	Scheibe is silent as to “[a] location detection method comprising:
receiving, by a processor of a first vehicle, 
a control signal enabling control of said first vehicle such that said first vehicle initiates motion and navigates in a specified direction towards a specified geographical area of a collapsed structure;
upon arriving at said specified geographical area, 
determining by said processor via a plurality of sensors of said first vehicle, 
a size, 
shape, and 
a magnitude of said collapsed structure;
maintaining, by said processor, said first vehicle at a location above 
a center location of said collapsed structure;
transmitting, by said processor to 
a search and rescue system, 
geographical coordinates of said location above said center location of said collapsed structure;
first scanning, by said processor via 
a ground penetrating radar device of said first vehicle, said center location of said collapsed structure;
determining, by said processor in response to results of said first scanning, 
open spaces within said collapsed structure;
differentiating, by said processor in response to said first results, 
between living entities and 
inanimate objects located within said collapsed structure;
second scanning, by said processor via 
a thermal imaging device of said first vehicle, 
said open spaces within said collapsed structure;
determining, by said processor in response to results of said second scanning, 
a body temperature of said living entities located within said open spaces of said collapsed structure;
determining, by said processor in response to results of said second scanning, 
a health condition of said living entities located within 
said open spaces of said collapsed structure;
presenting, by said processor via 
a two dimensional image of a graphical user interface, 
heat map images identifying a visual topology of said collapsed structure, and 
wherein said heat map images present open spaces within said collapsed structure, 
said living entities located within said open spaces of said collapsed structure; and 
a pathway within said collapsed structure;
determining, by said processor based on said heat map images and said magnitude of said
collapsed structure, 
a stability of said collapsed structure;
detecting, by said processor based on sensor retrieved data, potential shifting areas within
said collapsed structure that may continue to further collapse; and
presenting, by said processor via said graphical user interface, 
a vehicle deployment map presenting said first vehicle and 
a group vehicles, 
a ground penetrating radar map illustrating differences between said living entities and said inanimate objects, 
a thermal imaging map to determine trapped entities, 
a number of survivors per each determined rescue route, and optimal rescue routes, 
determined with respect to said stability of said collapsed structure and said potential shifting areas, for extracting said 
living entities based on said health condition of said living entities located within said open spaces of said collapsed structure”.

	Watanabe teaches a body temperature of a face of a survivor relative to an ambient and a temperature that is dropping and that can indicate an urgent condition. 
	Watanabe is silent as to a ground penetrating radar.  
Watanabe is silent as to “[a] location detection method comprising:
receiving, by a processor of a first vehicle, 
a control signal enabling control of said first vehicle such that said first vehicle initiates motion and navigates in a specified direction towards a specified geographical area of a collapsed structure;
upon arriving at said specified geographical area, 
determining by said processor via a plurality of sensors of said first vehicle, 
a size, 
shape, and 
a magnitude of said collapsed structure;
maintaining, by said processor, said first vehicle at a location above 
a center location of said collapsed structure;
transmitting, by said processor to 
a search and rescue system, 
geographical coordinates of said location above said center location of said collapsed structure;
first scanning, by said processor via 
a ground penetrating radar device of said first vehicle, said center location of said collapsed structure;
determining, by said processor in response to results of said first scanning, 
open spaces within said collapsed structure;
differentiating, by said processor in response to said first results, 
between living entities and 
inanimate objects located within said collapsed structure;
second scanning, by said processor via 
a thermal imaging device of said first vehicle, 
said open spaces within said collapsed structure;
determining, by said processor in response to results of said second scanning, 
a body temperature of said living entities located within said open spaces of said collapsed structure;
determining, by said processor in response to results of said second scanning, 
a health condition of said living entities located within 
said open spaces of said collapsed structure;
presenting, by said processor via 
a two dimensional image of a graphical user interface, 
heat map images identifying a visual topology of said collapsed structure, and 
wherein said heat map images present open spaces within said collapsed structure, 
said living entities located within said open spaces of said collapsed structure; and 
a pathway within said collapsed structure;
determining, by said processor based on said heat map images and said magnitude of said
collapsed structure, 
a stability of said collapsed structure;
detecting, by said processor based on sensor retrieved data, potential shifting areas within
said collapsed structure that may continue to further collapse; and
presenting, by said processor via said graphical user interface, 
a vehicle deployment map presenting said first vehicle and 
a group vehicles, 
a ground penetrating radar map illustrating differences between said living entities and said inanimate objects, 
a thermal imaging map to determine trapped entities, 
a number of survivors per each determined rescue route, and optimal rescue routes, 
determined with respect to said stability of said collapsed structure and said potential shifting areas, for extracting said 
living entities based on said health condition of said living entities located within said open spaces of said collapsed structure”.

	Mason teaches a rescue route. Mason is silent as to potential shifting areas within that can further contribute to a collapse.
	Mason is silent as to “[a] location detection method comprising:
receiving, by a processor of a first vehicle, 
a control signal enabling control of said first vehicle such that said first vehicle initiates motion and navigates in a specified direction towards a specified geographical area of a collapsed structure;
upon arriving at said specified geographical area, 
determining by said processor via a plurality of sensors of said first vehicle, 
a size, 
shape, and 
a magnitude of said collapsed structure;
maintaining, by said processor, said first vehicle at a location above 
a center location of said collapsed structure;
transmitting, by said processor to 
a search and rescue system, 
geographical coordinates of said location above said center location of said collapsed structure;
first scanning, by said processor via 
a ground penetrating radar device of said first vehicle, said center location of said collapsed structure;
determining, by said processor in response to results of said first scanning, 
open spaces within said collapsed structure;
differentiating, by said processor in response to said first results, 
between living entities and 
inanimate objects located within said collapsed structure;
second scanning, by said processor via 
a thermal imaging device of said first vehicle, 
said open spaces within said collapsed structure;
determining, by said processor in response to results of said second scanning, 
a body temperature of said living entities located within said open spaces of said collapsed structure;
determining, by said processor in response to results of said second scanning, 
a health condition of said living entities located within 
said open spaces of said collapsed structure;
presenting, by said processor via 
a two dimensional image of a graphical user interface, 
heat map images identifying a visual topology of said collapsed structure, and 
wherein said heat map images present open spaces within said collapsed structure, 
said living entities located within said open spaces of said collapsed structure; and 
a pathway within said collapsed structure;
determining, by said processor based on said heat map images and said magnitude of said
collapsed structure, 
a stability of said collapsed structure;
detecting, by said processor based on sensor retrieved data, potential shifting areas within
said collapsed structure that may continue to further collapse; and
presenting, by said processor via said graphical user interface, 
a vehicle deployment map presenting said first vehicle and 
a group vehicles, 
a ground penetrating radar map illustrating differences between said living entities and said inanimate objects, 
a thermal imaging map to determine trapped entities, 
a number of survivors per each determined rescue route, and optimal rescue routes, 
determined with respect to said stability of said collapsed structure and said potential shifting areas, for extracting said 
living entities based on said health condition of said living entities located within said open spaces of said collapsed structure”.

	Prieto teaches a ground penetrating radar.  Prieto is silent determining if the collapsed structure will shift and is silent as to “[a] location detection method comprising:
receiving, by a processor of a first vehicle, 
a control signal enabling control of said first vehicle such that said first vehicle initiates motion and navigates in a specified direction towards a specified geographical area of a collapsed structure;
upon arriving at said specified geographical area, 
determining by said processor via a plurality of sensors of said first vehicle, 
a size, 
shape, and 
a magnitude of said collapsed structure;
maintaining, by said processor, said first vehicle at a location above 
a center location of said collapsed structure;
transmitting, by said processor to 
a search and rescue system, 
geographical coordinates of said location above said center location of said collapsed structure;
first scanning, by said processor via 
a ground penetrating radar device of said first vehicle, said center location of said collapsed structure;
determining, by said processor in response to results of said first scanning, 
open spaces within said collapsed structure;
differentiating, by said processor in response to said first results, 
between living entities and 
inanimate objects located within said collapsed structure;
second scanning, by said processor via 
a thermal imaging device of said first vehicle, 
said open spaces within said collapsed structure;
determining, by said processor in response to results of said second scanning, 
a body temperature of said living entities located within said open spaces of said collapsed structure;
determining, by said processor in response to results of said second scanning, 
a health condition of said living entities located within 
said open spaces of said collapsed structure;
presenting, by said processor via 
a two dimensional image of a graphical user interface, 
heat map images identifying a visual topology of said collapsed structure, and 
wherein said heat map images present open spaces within said collapsed structure, 
said living entities located within said open spaces of said collapsed structure; and 
a pathway within said collapsed structure;
determining, by said processor based on said heat map images and said magnitude of said
collapsed structure, 
a stability of said collapsed structure;
detecting, by said processor based on sensor retrieved data, potential shifting areas within
said collapsed structure that may continue to further collapse; and
presenting, by said processor via said graphical user interface, 
a vehicle deployment map presenting said first vehicle and 
a group vehicles, 
a ground penetrating radar map illustrating differences between said living entities and said inanimate objects, 
a thermal imaging map to determine trapped entities, 
a number of survivors per each determined rescue route, and optimal rescue routes, 
determined with respect to said stability of said collapsed structure and said potential shifting areas, for extracting said 
living entities based on said health condition of said living entities located within said open spaces of said collapsed structure”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668